Citation Nr: 0430777	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder claimed as residuals of injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970, and additional reserve service is claimed.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for a 
chronic acquired low back disorder claimed as residuals of 
injury.


The veteran previously requested a Travel Board hearing 
before a Veterans Law Judge sitting at the RO.  He 
subsequently withdrew that request and instead requested a 
hearing before a Veterans Law Judge in Washington, DC.  He 
failed to report for such hearing scheduled at the Board in 
October 2004.  The Board has construed his failure to appear 
for his scheduled hearing as a withdrawal of the request for 
a hearing before the Board.  38 C.F.R. § 20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in March 2004.

The veteran claims additional reserve service.  Verification 
of service other than active service has not been obtained by 
the RO.  Clarification of any additional service by the 
veteran and a request for medical records pertaining to such 
service would materially assist in the adjudication of the 
appeal.

The veteran contends that suffers from a chronic acquired low 
back disorder which is related to traumatic injury sustained 
in service.  The service medical records document a car 
accident prior to separation from service; however, no 
mention is made of injury to the low back.  Shortly after 
service the veteran was seen for low back symptomatology, the 
records of which appear to be incomplete.  The post dated 
medical documentation is contradictory as to the presence of 
chronic low back symptomatology.  Traumatic injury to the low 
back after service is noted in post service medical 
documentation of record.  In any event, the veteran has not 
been afforded a VA orthopedic examination with medical file 
opinion as to the etiology of any low back disorder which may 
be present.  He is entitled to such examination pursuant to 
the provisions of the VCAA of 2000.

The Board notes that the medical records dated in 1971 
referable to immediate post service treatment of low back 
symptomatology at the VA Medical Center in San Juan do not 
appear to be complete.  Association of any additional records 
referable to such treatment may shed additional light as to 
the nature and etiology of any low back symptomatology 
treated at that time.

The Board notes that in a June 2002 statement the veteran 
requested a hearing before a RO Hearing Officer.  It is not 
clear whether he still desires such a hearing in view of his 
contemporaneous and later modifications of his request for a 
hearing before the Board.  In any event, no RO hearing was 
ever scheduled and no follow-up from the veteran was obtained 
as to whether he still desires such a hearing.  This must be 
clarified during the course of the development described in 
detail below.

The record is not clear as to whether the veteran has been 
awarded disability benefits from the Social Security 
Administration.  Inquiry should be made in this regard for 
the purpose of obtaining all medical documentation utilized 
by that agency in awarding any benefits to the veteran.
The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he clarify all 
periods of reserve service.  Thereafter, 
the VBA AMC should contact the 
appropriate service department to obtain 
verification of any additional service 
claimed by the veteran.  


Medical records referable to such service 
should then be requested and associated 
with the claims file.

4.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
low back disorder since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, particularly the 
medical records of treatment at the VA 
Medical Center in San Juan, Puerto Rico, 
in 1971, and associate them with the 
claims file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  The VBA AMC should contact the 
veteran to ascertain whether he is a 
recipient of disability benefits from the 
Social Security Administration.  If such 
is the case, the VBA AMC should contact 
that agency and request all medical 
documentation utilized in awarding the 
veteran disability benefits.


6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

7.  The VBA AMC should contact the 
veteran and request that he clarify 
whether he still desires a hearing before 
a Hearing Officer at the RO.  If he still 
desires such a hearing, the VBA AMC 
should make arrangements for the 
scheduling of such hearing at the RO.

8.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:


Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found in examination is/are related to 
service on any basis including a car 
accident in 1970 in view of immediate 
post service treatment for low back 
symptoms at the VA Medical Center in San 
Juan, Puerto Rico in 1971, or if 
preexisting service, was/were aggravated 
thereby?

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are related to a 
combination of in-service and post-
service traumatic injuries?

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are related 
wholly to post-service traumatic injury?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
low back disorder.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection for a chronic acquired low back disorder, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


